
	

113 SRES 539 ATS: Relative to the death of James M. Jeffords, former United States Senator for the State of Vermont.
U.S. Senate
2014-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 539
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2014
			Mr. Leahy (for himself, Mr. Sanders, Mr. Reid, Mr. McConnell, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Begich, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Chambliss, Mr. Coats, Mr. Coburn, Mr. Cochran, Ms. Collins, Mr. Coons, Mr. Corker, Mr. Cornyn, Mr. Crapo, Mr. Cruz, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Feinstein, Mrs. Fischer, Mr. Flake, Mr. Franken, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mrs. Hagan, Mr. Harkin, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Ms. Landrieu, Mr. Lee, Mr. Levin, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Portman, Mr. Pryor, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rockefeller, Mr. Rubio, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Tester, Mr. Thune, Mr. Toomey, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Vitter, Mr. Walsh, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Relative to the death of James M. Jeffords, former United States Senator for the State of Vermont.
	
	
		Whereas James M. Jeffords was born in the state of Vermont, and graduated Yale University and
			 Harvard Law School;
		Whereas James M. Jeffords served in the United States Navy from 1956 to 1959 and later in the Naval
			 Reserve, retiring as captain;Whereas James M. Jeffords began his service to his beloved state of Vermont by serving in the
			 Vermont Senate from 1967 to 1968 and as Vermont Attorney General from 1969
			 to 1973;Whereas James M. Jeffords was first elected to the United States House of Representatives in 1974
			 and served seven terms as Representative from the State of Vermont;Whereas in 1988, James M. Jeffords was first elected to the United States Senate and faithfully
			 served the people of the State of Vermont for three terms as a Senator;Whereas James M. Jeffords held a lifetime voting percentage of 96.2, casting over 5,800 votes over
			 18 years;Whereas James M. Jeffords served as the Chairman of the Committee on Labor and Human Resources, the
			 Committee on Health, Education, Labor, and Pensions, and the Committee on
			 Environment and Public Works: Now, therefore, be it
		
	
		That the Senate has heard with profound sorrow and deep regret the announcement of the death of the
			 Honorable James M. Jeffords, former member of the United States Senate.
		That the Secretary of the Senate communicate these resolutions to the House of Representatives and
			 transmit an enrolled copy thereof to the family of the deceased.That when the Senate adjourns today, it stand adjourned as a further mark of respect to the memory
			 of the Honorable James M. Jeffords.
